Citation Nr: 1636358	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-33 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1980 to June 1991. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A copy of that transcript is of record. 

In both January and September 2015, this appeal was before the Board and remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it finds such delay is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

By way of background, the Veteran's claim for a bilateral knee disability was initially reopened by the Board in January 2015 and remanded for a new VA examination.  At that time, the Board asked that the new examiner reconcile any diagnoses that conflicted with the evidence of record, particularly "osteoarthritis" as diagnosed in December 2004 and patellofemoral syndrome of the bilateral knees as diagnosed in July 2012.  The examiner was asked to then opine as to whether it was at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current bilateral knee disabilities are related to his active military service, to include in-service treatment in December 1981, November 1983, November 1988 and September 1989.  In so opining, the examiner was to specifically discuss the lay evidence of continued symptoms after service and in a December 2004 private opinion.

Thereafter, in May 2015, Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran and performed objective testing.  She diagnosed with Veteran with a bilateral knee condition, manifested by pain.  The examiner opined that the Veteran's bilateral knee condition was less likely than not caused by or incurred in military service.  In support, the examiner provided that the Veteran's service treatment records did not support any showing of chronicity for a bilateral knee condition, as the Veteran was only treated for shin splints during service.  She also stated that the onset of the Veteran's condition was over 10 years after he left service.  

The examiner stated that the 2003/2004 private examination was noted, but failed to discuss it any further and reiterated that the Veteran's condition's onset was over 10 years after service.  The examiner also failed to provide any discussion of the Veteran's lay statements regarding chronic knee pain since military service.

Based on these failings, the Board again remanded the case in September 2015 for an addendum opinion from the same VA examiner.  Again, she was asked to reconcile any diagnoses that conflicted with the evidence of record, particularly "osteoarthritis" as diagnosed in December 2004 and patellofemoral syndrome of the bilateral knees as diagnosed in July 2012.  The examiner was asked to then opine as to whether it was at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current bilateral knee disabilities were related to his active military service, to include in-service treatment.  In so opining, the examiner was to specifically discuss the lay evidence of continued symptoms after service and in a December 2004 private opinion.

In December 2015, an addendum opinion was provided by the May 2015 examiner.  Therein, she indicated that it was less likely than not that the osteoarthritis reported in 2004 or the patellofemoral syndrome of the bilateral knees, diagnosed in July 2012, were due to the Veteran's service.  As rationale, the examiner indicated that there was no evidence of a knee condition during active duty service, although she noted the Veteran's chronic shin splints in service.  The examiner indicated that the Veteran's lay statements concerning continuity of pain were "noted," but she failed to discuss them.  She then described the chondromalacia patella as "self-limiting" and reiterated that the objective medical evidence showed no evidence of chronicity of a knee condition during active duty service, and that there was no evidence of a continuity of care until a decade after service.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the examiner failed to comply with the previous remand instructions when she provided her addendum opinion in December 2015.  Most notably, the examiner was specifically asked again to consider and discuss the Veteran's lay statements regarding continuity of pain since service.  In response, the examiner indicated only that these statements were "noted" but then again indicated that there was no evidence whatsoever of any complaints of such condition until well after service.  A VA examination is inadequate where a VA examiner ignores a veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Furthermore, a VA examination is inadequate where it is provided in part on an incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).  Here, the VA examiner stated that the Veteran experienced no knee conditions in service, other than the treatment that the Veteran received for his shin splints.  However, this neglects to show the fact that the Veteran was in fact treated for knee pain apart from his shin splints on November 1988.  Additionally, the examiner, in stating that there is no indication of onset until more than 10 years after service ignores the fact that the Veteran has stated on multiple occasions that he has had continual bilateral knee pain since service.  Id.; see also Dalton, supra. 

Therefore, the Board finds that a remand is necessary in order to obtain an adequate opinion, preferably from a VA examiner other than the one who provided the May 2015 opinion and December 2015 addendum. 

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not already been obtained and associate them with the Veteran's file.

2.  Ask the Veteran and/or his service representative to identify all non-VA clinicians who have treated him for his bilateral knee disability. 

Once signed releases are received from the Veteran, obtain all private treatment records not already associated with the Veteran's file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Then, after obtaining any outstanding records, obtain an addendum opinion from an appropriate medical professional other than the May 2015 and December 2015 examiner, if possible, to determine the nature and etiology of the Veteran's bilateral knee disability. 

Request that the examiner review the paperless claims files, including all military records; in-service treatment records; the Veteran's lay statements and testimony of the nature and onset of his symptoms; his lay statements concerning the continuity of his symptoms; and the Veteran's post-service treatment records.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to diagnose all current bilateral knee conditions.

The examiner must reconcile any diagnoses that conflict with the evidence of record, particularly "osteoarthritis" as diagnosed in December 2004 and patellofemoral syndrome of the bilateral knees as diagnosed in July 2012. 

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current bilateral knee disabilities are related to his active military service, to include not only in-service treatment for shin splints but also in-service treatment for knee pain in November 1988? 

In so opining, the examiner must specifically discuss the lay evidence of continued symptoms after service and the December 2004 private opinion. 

The examiner is requested to provide a thorough rationale for any opinion provided.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




